Citation Nr: 1414047	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an effective date prior to August 24, 2011 for the award of a 10 percent rating for lichen nitidus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from July 1992 to July 1997. 

These matters come to the Board of Veterans' Appeals (Board) on appeal of November 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for service connection for a low back disability, the RO received an April 2011 statement from the Veteran's treating chiropractor in May 2011.  The statement referenced the Veteran's treatment history concerning the disability.  In particular, the clinician noted the following:  

It is entirely feasible for the disc herniation and degenerative changes to have occurred at the time of [the Veteran's] injury in the military.  Research supports the degree of degeneration is a function of time usually after a specific injury.  The specific injury occurred when [the Veteran] was moving heavy pieces of aircraft equipment as part of his job at his work station.  Significant low back flexion trauma usually will elicit suspicion of posterior soft tissue or disc annulus injury.  

In November 2011, the Veteran was examined for VA purposes.  The examiner noted that a review of the Veteran's claims folders had been conducted.  He examined the Veteran and provided a medical opinion in which he discussed the Veteran's medical history concerning a low back injury.  The examiner concluded that the Veteran's low back disability was not likely related to his period of military service.  

A review of the November 2011 VA examination report (Disability Benefits Questionnaire) does not reflect that the examiner referenced or commented on the April 2011 statement from the Veteran's treating chiropractor.  The Board is mindful that there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012), citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Nonetheless, the April 2011 chiropractic opinion is favorable to the Veteran's claim and provides an analysis as to why the Veteran's low back disability could be related to service.  As such, the VA examiner's opinion required some discussion of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the claims folders should be returned to the examiner who conducted the November 2011 VA examination (DBQ) for an addendum medical opinion on this issue.  

Also, the Veteran is an unrepresented claimant in his appeal before the Board.  In separate, timely VA Form 9s (Appeal to Board of Veterans' Appeals) filed in November 2011 and January 2012, the Veteran perfected appeals to entitlement to an effective date prior to August 24, 2011 for the grant of a 10 percent rating for lichen nitidus, as well as entitlement to service connection for a low back disability, respectively.  Both VA Form 9s reflected the Veteran's request for a hearing before the Board.  

As noted above, the Veteran testified before the undersigned VLJ in February 2012.  The Veteran's testimony concerned only his claim for service connection for a low back disability.  The hearing transcript does not reflect reference to the earlier effective date claim nor did the Veteran offer testimony about the issue.  

In light of the above, the RO should schedule the Veteran for a Board videoconference hearing with regard to his claim of entitlement to an effective date prior to August 24, 2011 for the award of a 10 percent rating for lichen nitidus.   

Accordingly, the case is REMANDED for the following action:

1.  Supplement the record on appeal with the Veteran's most recent VA treatment records prepared since August 2011.  (The Veteran's treatment appears to be through the VA Medical Center in Salt Lake City, Utah.)  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred to the VA examiner who conducted the November 18, 2011 VA examination (DBQ) of the Veteran's thoracolumbar spine.  The examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinions.  In particular, the examiner should review the November 18, 2011 DBQ he completed during his evaluation of the Veteran's thoracolumbar spine.  

The examiner should again review the Veteran's complaints and medical history, to include an April 12, 2011 statement/opinion from C. Dawes, DC, of Discover Chiropractic.  (See tabbed statement in Volume #1 of the claims folders.)  The examiner must provide an addendum opinion as to whether it is at least as likely as not (greater than 50 percent probability) that the Veteran's low back disability had its clinical onset during service or is otherwise related to service.  In providing the addendum opinion, the examiner must discuss the April 12, 2011 statement/opinion of Dr. Dawes.  

If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.  

If the November 2011 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

3.  The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office regarding the issue of entitlement to an effective date prior to August 24, 2011 for the award of a 10 percent rating for lichen nitidus.   The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

4.  Thereafter, and following any additional development deemed warranted, readjudicate the issue of service connection for a low back disability.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


